Martin, J.
delivered the opinion of the court. The sole question presented to this court is, whether the residence of the plaintiff is legally stated in the petition. He describes himself as Peter L. Perry, of the kingdom of France, without naming any particular province, county, parish or town, or other division in that kingdom. This question was answered affirmatively in the district court, and from this decision there is an appeal.
We are unable to say, that the judge a quo erred. Persons residing in the state are ge *79nerally referred to, as residents of the parish or town they inhabit; but foreigners are seldom known by any other description than the state they come from. The particular division into counties, provinces, townships, cities, arrondissements, &c. are not supposed to be known. No decision is referred to and we believe none exact on this point, but the practice is sufficiently notorious, and we think it is not incorrect.
West'n Dis'ct
August, 1826.
Brownson for the plaintiff, Simon for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.